Citation Nr: 1544977	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The RO denied claims for service-connected disability compensation for hearing loss, tinnitus and an acquired psychiatric disorder.  The Board remanded the claims for further development in July 2012.  In April 2014, the Board denied all three claims.  Upon further appeal, the United States Court of Appeals for Veterans Claims (Court) affirmed the denial of the hearing loss and tinnitus claims, but remanded the psychiatric disability claim to the Board.

On September 16, 2011, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Veteran's claims folders are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board previously denied service connection for an acquired psychiatric disorder, to include PTSD.  The record contains a private medical opinion diagnosing PTSD, but there is no discussion of the criteria in DSM IV, nor is there evidence of psychological testing in the entering of that opinion.

The record also contains one VA examination that did not find a psychiatric disorder to be present, and another that diagnosed an adjustment disorder with anxious mood.  The examiner discounted this as having been due to service in view of years of no noted psychiatric problems and no apparent impairment in employment for many years.  Nevertheless it was noted that there was some notation that the Veteran had recurring distressing thoughts after retirement concerning his in-service experiences.  Significance was placed on not seeking treatment until 2009.  It is noted that the late onset, or relative mildness of the disorder does not preclude a conclusion that the disorder might be related to or due to in-service occurrence or event.  As such, a new examination by another examiner is indicated.

Finally, as this matter is being remanded, appellant will be requested to identify if any private of VA psychiatric treatment that he has had, and records should be obtained, if possible.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to ascertain whether he has had any psychiatric treatment, records of which are not on file.  If private treatment was rendered, releases should be requested in order that the records be obtained.  If VA treatment is identified, all records should be obtained.  The claims folder should contain documentation of all attempts made to obtain the records.

2.  Arrange for the Veteran to undergo a VA psychiatric or psychological examination by an examiner who has not previously examined the Veteran.  The electronic claims folders must be available to the examiner for review in conjunction with the examination.  All indicated tests should be accomplished and all findings should be reported in detail.  The examiner should identify any acquired psychiatric disorder that is present, and enter an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disorder is related to service.  This should include a discussion of whether in-service occurrences or events lead to the delayed onset of the disorder, to include once the appellant retired.  Discussion of prior VA and private findings should be set out, and opinions reconciled or explained as possible.

3.  There after readjudcate that issue.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by that action requested herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




